Citation Nr: 1008560	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Dequervain's 
tendonitis, right wrist (hereinafter "right wrist 
condition").  

2.  Entitlement to service connection for low back pain.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 
1978 and from November 1987 to February 1991.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from the June 2006 and February 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the 
benefits sought on appeal.

A hearing was held on September 1, 2009, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.

The issue of entitlement to service connection for a right 
wrist condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of his claims for entitlement to service 
connection for low back pain, hypertension, depression, and 
migraines was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for low back pain, hypertension, depression, and 
migraines.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The record shows 
that the Veteran filed a substantive appeal in November 2006 
with regard to the issues of entitlement to service 
connection for low back pain, hypertension, depression, and 
migraines.  Prior to his scheduled hearing in September 2009, 
the Veteran submitted a statement and requested withdrawal of 
the appeal.  Hence, there remains no allegation of error of 
fact or law for appellate consideration regarding the claims.  
Accordingly, the Board does not have jurisdiction to review 
the claims and they are dismissed.


ORDER

The appeal is dismissed with respect to the claims of 
entitlement to service connection for low back pain, 
hypertension, depression, and migraines.  



REMAND

Reason for Remand:  To obtain additional VA treatment 
records.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.             
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

Initially, the September 2009 hearing transcript shows that 
the Veteran stated that he began to receive medical treatment 
for his right wrist in 1999 at the Dallas VA Medical Center 
(VAMC).  The record reflects that the RO obtained records 
from the Dallas VAMC from 2007 to 2008.  However, the claims 
file does not contain any VA treatment records prior to 2007 
and there is no indication that the RO sought to obtain these 
records.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these 
records are potentially probative and are deemed to be 
constructively of record, they must be obtained.  See also 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding 
that the relevance of documents cannot be known with 
certainty before they are obtained).

Furthermore, the Board observes that the Veteran referenced 
treatment at Parkland hospital, a private medical facility, 
during his September 2009 hearing.  Therefore, on remand, the 
Veteran should be asked to submit a release (VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs) in order for VA to attempt to 
obtain these records.  




Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request him to identify the complete 
facility name, address, and approximate 
dates of treatment for the private 
treatment records from Parkland hospital 
on a provided VA Form 21- 4142, 
Authorization and Consent to Release 
Information.  

2.  The AMC/RO should request VA treatment 
records from the Dallas VAMC from 1999 to 
the present.  Any records obtained should 
be associated with the claims file.  If 
there are no records available, a negative 
response should be documented in the 
claims file.  

3.  If and only if additional records are 
received showing treatment for the right 
wrist, the Veteran should be afforded a VA 
examination to determine the nature and 
etiology of the right wrist condition.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner should then 
indicate whether it is at least as likely 
as not that the right wrist condition is 
related to active service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


